Exhibit 10.31
 
 
Equity Transfer Agreement


This equity transfer agreement (the "Agreement") was made and entered into on
November 21, 2017 in Harbin City, Heilongjiang Province, the People's Republic
of China by and between:
 
Transferor (1): Wang Yongqiang
 
ID No.: 23010219780502481X
 
Transferor (2): Liu Qiang
 
ID No.: 230102196212164110
 
(Transferor (1) and Transferor (2) shall hereinafter be individually referred to
as each "Transferor" and collectively as "Transferors").
 
Transferee: Heilongjiang Xinda Enterprise Group Co., Ltd.
 
Registered Address: No. 9, Dalian North Road, Harping Road, Harbin Economic
Development Zone, Heilongjiang Province
Legal Representative: Dai Rujun


WHEREAS:
 
1. Harbin Xinda Hi-Tech Co., Ltd. is a legally incorporated and existing limited
liability company (with Wang Yongqiang as its legal representative, hereinafter
referred to as "Hi-Tech Company");
 
2. Each Transferor is a registered shareholder of Hi-Tech Company, with Wang
Yongqiang holding 91.25% and Liu Qiang holding 8.75% equity in Hi-Tech Company
and all corresponding rights and interests (hereinafter referred to as
"Transferred Equity");
 
3. Subject to the terms and conditions of the Agreement, each Transferor intends
to transfer in whole the equity in Hi-Tech Company and all corresponding rights
and interests held by it to Transferee.
 
NOW THEREFORE, upon friendly and equal negotiation, the parties reached the
following agreement for mutual compliance.


Section 1 Sale and Purchase
 
1.1 According to the terms of the Agreement and subject to the conditions of the
Agreement, each Transferor agrees to transfer Transferred Equity to Transferee;
 
1.2 After the completion of the equity transfer hereunder, each Transferor will
no longer hold any equity in Hi-Tech Company, and Heilongjiang Xinda Enterprise
Group Co., Ltd. will hold 100% equity in Hi-Tech Company.
 
1.3 Transferred Equity shall include all corresponding rights and interests, and
shall be free and clear of any liens, pledges, other securities, options, claims
and any other third-party rights of any nature whatsoever.
 
1.4 The parties agree that Transferee shall pay Transferors equity transfer
price totaling Chinese Yuan ONE HUNDRED AND FIVE MILLION ONLY (RMB 105 million),
and the parties acknowledge that the transfer price shall be the entire
consideration to
be received by each Transferor for the entire Transferred Equity and all
corresponding rights and interests.
 
1.5 Within 30 days from the signing date of the Agreement, Transferee shall make
the down payment of equity transfer price, Chinese Yuan SEVENTY-EIGHT MILLION
ONLY (RMB 78 million), to the account of Hi-Tech Company;
 
1.6 Within 30 days after the completion of the industrial & commercial and
related registration procedures in connection with the equity transfer, the down
payment of equity transfer price, Chinese Yuan SEVENTY-EIGHT MILLION ONLY (RMB
78 million), shall be made to Transferors;
 
 
 

--------------------------------------------------------------------------------

 
1.7 Within 30 days after the completion of the handover, inspection & acceptance
of  financial affairs, assets, and all kinds of information, Transferee shall
pay the remaining equity transfer price, Chinese Yuan TWENTY-SEVEN MILLION ONLY
(RMB 27 million), to Transferors.
 
Section 2 Representations and Warranties
 
2.1 Transferors' Representations and Warranties to Transferee:
 
2.1.1 Transferors are the only legal owners of the subject matter of the
contract and are entitled to exercise the full right to dispose of the subject
matter of the contract.
 
2.1.2 At any time before the date of signing of the contract, Transferors has
not sign any form of legal documents with any third party in connection with, or
take any  disposal of the subject matter of the contract in any other way
permitted by law, such disposal includes but is not limited to transfer, pledge,
entrusted management, and assignment of all or part of the rights ancillary to
the subject matter of the contract.
 
2.1.3 At any time after the date of signing of the contract, Transferors warrant
that they will not sign any form of legal documents with any third party in
connection with, or take any disposal of the subject matter of the contract in
any other way permitted by law, such disposal includes but is not limited to
transfer, pledge, entrusted management, and assignment of all or part of the
rights ancillary to the subject matter of the contract.
 
2.1.4 At any time before and after the date of signing of the contract,
Transferors warrant that the subject matter of the contract conforms and will
conform with the transferrable conditions stipulated by law and is not or will
not be subject to legal restrictions due to the reason of Transferors or any
other third party, thereby affecting the normal progress of the legal procedures
in connection with the equity transfer. Such non-transferrableness or
restriction shall include but not be limited to a situation in which a court
legally freeze or take other legal measures against the subject of this
contract.
 
2.1.5 After the effectiveness of the contract, Transferors shall actively assist
Transferee in going through all procedures in connection with the transfer of
the subject matter of the contract, including but not limited to amending the
company's articles of association, reorganizing the board of directors, and
submitting relevant equity change documents to relevant authorities.
 
Transferors warrant that all the materials about Hi-Tech Company provided by
them to Transferee, including but not limited to materials about financial
conditions, production and operation, industrial & commercial registration,
assets, project development, etc., are true and legal.
 
2.1.6 Transferors warrant, as of the official transfer of the entire Transferred
Equity by Transferors to Transferee, that all the government licenses,
approvals, and authorizations possessed by Hi-Tech Company necessary for its
normal production and operation is and will remain in full force, and that
nothing that might invalidate such government licenses, approvals, and
authorizations has occurred or will occur.
 
2.2 Transferee's Representations and Warranties to Transferors:
 
2.2.1 Transferee meets and will remain meeting the statutory conditions for
accepting the transfer of the subject matter of the contract as of the equity
change registration, and the normal progress of the legal procedures in
connection with the equity transfer will not be affected due to the
disqualification of Transferee.
 
 
 

--------------------------------------------------------------------------------

 
2.2.2 Transferee has sufficient financial capability to acquire the subject
matter of the contract, and Transferee warrants that it is able to pay the
transfer price as agreed in this contract.
Section 3 Parties' Respective Rights and Obligations
 
3.1 From the effective date of this contract, each Transferor will no longer own
its equity in Hi-Tech Company held by it, and in respect of such equity, each
Transferor will no longer enjoy any right or assume any obligation; Transferee
will, according to the provisions of relevant laws and Hi-Tech Company's
articles of association, enjoy rights and assume obligations in proportion to
the equity transferred to it.
 
3.2 After the signing of this contract, Transferors shall, as required by
Transferee, assist Transferee in registering the equity change with relevant
authorities in a timely manner according to laws and regulations.
Section 4 Confidentiality
 
4.1 Transferors and Transferee shall keep confidential all information obtained
by them in connection with this equity transfer contract, including but not
limited to information about operation, assets, and financial conditions, trade
secrets and know-hows, and others of Transferors, Transferee and Hi-Tech
Company, and no party may make public or use such information.
 
4.2 In making public or publicizing this equity transfer, Transferors and
Transferee shall use unified words determined upon consultation to ensure that
the goodwill of no party will be harmed; without the consent of the other
parties, no party may publish any speech or writing related to this equity
transfer.
 
Section 5 Effective Date of Contract
 
5.1 This contract shall become effective upon satisfaction of all of the
following conditions:
 
5.1.1 After the execution by all parties, this contract shall form as of the
date first written above.
Section 6 Force Majeure
 
6.1 "Force Majeure" in this contract shall refer to any event that is
unforeseeable, unavoidable and insurmountable and whose impact cannot be
eliminated through reasonable efforts and expenses, including but not limited to
earthquakes, typhoons, floods, fires, wars, or other events recognized in
international business practices.
 
6.2 If a party hereto is unable to perform in whole or in part its obligations
hereunder due to Force Majeure, such party may suspend the performance of such
obligations as long as the Force Majeure event lasts. After the elimination of
the impact of the Force Majeure event, if requested by the other party, the
affected party shall continue to perform its unperformed obligations.
Nevertheless, a party that suffers from Force Majeure and therefore proposes to
suspend the performance of its obligations must, within 15 days after becoming
aware of the Force Majeure event, notify the other party in writing, describing
the nature, location, scope, possible duration of the Force Majeure, and the
impact of the Force Majeure on its performance of its contractual obligations;
the party giving such notice must use its best endeavors to mitigate the impact
of Force Majeure event and possible losses arising therefrom.
 
6.3 If the parties dispute over the occurrence of a Force Majeure event or the
impact of a Force Majeure event on the performance of the contract, the party
requesting suspension of the performance of its contractual obligations shall
bear the burden of proof.
 
6.4 If a party fails to perform the contract due to Force Majeure, it shall be
exempted from liabilities for such failure in part or in whole based on the
impact of Force Majeure. Nevertheless, if the Force Majeure occurs after the
party's delay of performance, it shall not be exempted from liabilities.
 
 

--------------------------------------------------------------------------------

 
Section 7 Liabilities for Breach
 
7.1 Any party breaching its representations and warranties herein and
obligations hereunder shall bear liabilities for such breach, and shall
compensate for all economic losses suffered by the other party due to such
breach (if any), including, but not limited to all appraisal fees, litigation
costs, and attorneys fees paid by the other party therefor.
Section 8 Miscellaneous
 
8.1 Modification to Contract
 
Any modification to this contract must be made in writing and signed by all
parties. The modified part and the added content shall constitute an integral
part of this contract.
 
8.2 Severability
 
If any provisions of this contract are found to be invalid by a court or
arbitration institution with jurisdiction, the validity of other provisions
shall not be affected, and other provisions shall remain valid.
 
8.3 Entire Agreement
 
This contract shall constitute all representations and agreements between the
parties and supersede all oral or written representations, warranties,
understandings and agreements made by the parties in relation to the subject
matter of this contract before the signing date of this contract. All parties
agree and acknowledge that no representation or covenant not expressly set out
in this contract shall constitute a part of this contract and therefore serve as
the basis for determining the parties' respective rights and obligations or
interpreting the terms and conditions of this contract.
 
8.4 Notice
 
Notices hereunder shall be made in writing and delivered by mail, fax or other
electronic means of communication. Such notices shall be deemed to be served
upon when arriving at the address of the recipient. If such notices are sent by
mail, the date of service shall be the date of receipt indicated on the return
receipt; and if such notices are sent by fax, such notices shall be deemed to be
served upon after the receipt of the confirmation message from the fax machine.
 
8.5 Dispute Resolution
 
The parties shall first resolve through negotiation any dispute arising from or
related to this contract. If such negotiation fails, the parties agree to submit
such dispute to an arbitration institution with jurisdiction.




Signed by Transferor (1):
 
Signed by Transferor (2):
 
Sealed by Heilongjiang Xinda Enterprise Group Co., Ltd.
 
Signed by its Legal Representative (Authorized Representative):
 
At Pingfang District, Harbin City, Heilongjiang Province
On November 21, 2017


